Exhibit 10.4

 

OPTION AGREEMENT

 

OPTION AGREEMENT entered into November 11, 2004 (this “Agreement”) and effective
as of September 15, 2004 (the “Effective Date”) by and between David Platt, an
individual residing in Newton, Massachusetts (“Optionor”), and
Pro-Pharmaceuticals, Inc., a Nevada corporation with a principal place of
business in Newton, Massachusetts (“Optionee”).

 

Recitals

 

A. Optionor owns that certain U.S. patent application no. 08/024,487, including
the invention described and claimed therein and resultant U.S. and foreign
patents obtainable therefrom (the “Patent Application”), which is subject to
that certain License Agreement dated January 7, 1994 (the “1994 License”)
between Optionor and International Gene Group, Inc. (the “Licensee”) in which
Optionor has a payment interest and retained or reversionary rights in and to
the Patent Application in the event (i) the licensee under the 1994 Agreement
abandons or takes other actions specified therein in connection with the Patent
Application, or a patent based thereon, or (ii) the 1994 License is otherwise
modified or terminated (collectively, the “Optionor Rights”) ; and

 

B. Optionee desires to procure an option to purchase an exclusive license (the
“Option”) under (i) the Patent Application to the extent of Optionor’s right to
grant such a license and (ii) any and all of the remaining Optionor Rights, and
Optionor is willing to grant such a license to Optionee upon the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the agreements herein below set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties intending
to be bound hereby, agree as follows:

 

1.    Grant of the Option. Optionor hereby grants to Optionee, for a term ending
the tenth (10th) anniversary of the Effective Date (the “Term”), the Option in
consideration of $5,000 which shall be paid not later than sixty (60) days after
the Effective Date.

 

2.    Exercise and Related Matters.

 

(a) Manner of Exercise. Optionee, in its sole discretion at any time during the
Term, may exercise the Option by delivering to Optionor (i) a form of license
agreement containing the terms set forth below (the “License Agreement”) with a
request that Optionor execute and deliver the License Agreement to Optionor
within sixty (60) days thereafter, and (ii) a written document stating the
operating profit projections, including detail as to Optionor’s assumptions and
calculations underlying such projections (the “Profit Projections”), that
Optionor expects to receive from exploitation of the applicable Optionor Rights
for a ten (10) year period, and the resultant royalty payable therefor under the
License Agreement. Unless Optionor objects to the form of License

 

1



--------------------------------------------------------------------------------

Agreement or the Profit Projections and arbitration in connection with such
objection is initiated within such 60-day period (the “Review Period”), Optionee
shall be deemed to have executed and delivered the License Agreement and
Optionor shall be entitled to seek specific enforcement thereof.

 

(b) License Agreement. The License Agreement shall provide for an irrevocable
royalty-bearing, exclusive, worldwide license to Optionee, or its designated
affiliate, to make, use, sell, offer to sell or import any product covered by
the Optionor Rights, and to sub-license such rights, and to succeed to
Licensor’s payment interest, if any, within the meaning of Optionor Rights as
defined above. The royalty rate under the License Agreement (other than for
sublicense revenue described below) shall be based on the “25 Per Cent Rule,”
i.e., the royalty is a percentage of sales revenue derived from 25% of estimated
(at the time of entering into a license agreement) operating profit of a
licensee from gross revenue of sales of a product or services that embody the
applicable intellectual property. The License Agreement shall also provide that
(i) any sub-licensing revenues received by Optionee shall be shared equally
between Optionee and Optionor; (ii) any royalties payable thereunder shall be
initially reduced dollar-for-dollar in respect of all amounts expended by
Optionee (in its sole discretion) prior to and after the Effective Date to
perfect its title to the Optionor Rights (including, without limitation,
expenses incurred for preparation, filing, prosecutions, oppositions and
interferences related thereto, and defense of the Optionor Rights under the
License and for advancement of the Patent Application); (iii) Optionee shall
acquire the prospective right to royalties and other payments due to Optionor
under the 1994 License if then in effect; (iv) Optionor shall cooperate with
Optionee’s efforts to perfect, enforce and exploit its rights in the acquired
property, as reasonably requested by Optionee, subject to reimbursement of
Optionor’s reasonable costs of compliance, and service compensation if Optionor
is not then an employee or consultant of Optionee; and (v) other customary terms
and conditions for an exclusive license of intellectual property with payments
calculated using the income method.

 

(c) Arbitration. Optionor at any time within the 60-day Review Period may object
to the form of License Agreement or Profit Projections set forth in the
documents delivered pursuant to clause (a) above (which objection shall be in
writing stating the reasons therefor), whereupon the parties shall attempt in
good faith for up to sixty (60) days thereafter to reach agreement on the
matters stated in such objection. If during such 60-day period the parties
cannot reach agreement, Optionor in its discretion by written notice may (i)
elect to defer or abandon its exercise of the Option, or (ii) proceed with the
exercise of the Option, subject to arbitration. In either case, a party may
refer the matter to arbitration administered by the American Arbitration
Association (New England Region), such hearing to be held in Boston,
Massachusetts, under the Patent Arbitration Rules of the AAA. Except as stated
in subsection (c) below, each party shall pay its own costs. The determination
of the arbitrator(s) as to the disputed matters shall be binding and enforceable
between the parties in any court of competent jurisdiction.

 

(d) Cancellation of Exercise. In the event the arbitration decision determines
that (i) the License Agreement was in material nonconformity with the provisions
of

 

2



--------------------------------------------------------------------------------

clause (b) above or otherwise does not reflect a good faith effort by Optionee,
or (ii) the Profit Projections would result in royalty payments less than half
of what such projections would result in if they had been based on profit
projections stated in the arbitration decision, Optionee (x) may elect within
thirty (30) days thereafter to withdraw its exercise, (y) go forward with the
License Agreement based on the arbitration decision and (iii) shall in either
event pay all of Optionor’s costs of arbitration (including reasonable
attorneys’ and experts’ fees and disbursements), in each such case without
prejudice to Optionee’s right to exercise the Option later during the Term.

 

3.     Representations, Warranties and Covenants.

 

(a) Optionor represents and warrants that he has not granted any rights or other
property interest in and to the Patent Application to any person or entity other
than the licensee under the IGG-License, and has not granted rights or other
property interest in or to the Optionor Rights, and covenants not make any such
grant during the Term.

 

(b) Optionee represents and warrants that it is duly organized and validly
existing in its state of incorporation and that its has full corporate power and
authority to enter into this Agreement and carry out its provisions.

 

4.    Miscellaneous.

 

(a) Notices. Any notice required to be given or made under this Agreement by one
of the parties hereto to the other shall be in writing, by personal delivery,
registered United States mail or overnight courier, addressed to such other
party at its address indicated below, or to such other address as the addressee
shall have last furnished in writing to the addressor and shall be effective
upon the date received.

 

If to Optionee:

  

Pro-Pharmaceuticals, Inc.

189 Wells Avenue

Newton, MA 02459

If to Optionor:

  

Dr. David Platt

12 Appleton Circle

Newton, MA 02459

 

(b) Entire Agreement. This Agreement and the attachments hereto contain the
entire understanding between the parties with respect to the subject matter
hereof. This Agreement may be amended subsequent to the Effective Date if
mutually agreed upon in writing by the parties hereto. Any subsequent amendment
shall not abrogate the Effective Date of this Agreement. All expressed or
implied agreements and understandings, either oral or written, heretofore made
are expressly merged in and made a part of this Agreement.

 

3



--------------------------------------------------------------------------------

(c) Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, excluding its
conflict of laws provision. Each party hereto shall comply with all applicable
laws, rules, ordinances, guidelines, consent decrees and regulations of any
federal, state or other governmental authority.

 

(d) Assignment. Neither party may without the written approval of the other
assign this Agreement to any third party.

 

(e) Modification. This Agreement may only be modified by a writing signed by
both parties hereto.

 

(f) Successors. The successors, heirs and assigns of the parties shall enjoy all
rights and responsibilities of this agreement. This Agreement shall be binding
upon the successors, heirs and assigns of the parties hereto.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above,

 

OPTIONOR:   

        OPTIONEE:

        Pro-Pharmaceuticals, Inc.

/s/ David Platt                            

David Platt

  

By: /s/ Maureen Foley            

Maureen Foley

Chief Operating Officer

 

4